Citation Nr: 0610715	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as related to inservice exposure to herbicide.

2.  Entitlement to service connection for prostate cancer, to 
include as related to inservice exposure to herbicide.

3.  Entitlement to special monthly compensation for the loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


 
ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1969, including service in Vietnam during 
the Vietnam era.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied the benefits 
sought.

The issue of entitlement to special monthly compensation for 
the loss of use of a creative organ is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bladder cancer was not shown during service or for years 
thereafter; bladder cancer is not presumed to be related to 
inservice exposure to herbicide; and bladder cancer has not 
been otherwise related to any aspect of the veteran's period 
of service. 

2.  The veteran has never been diagnosed with prostate 
cancer.



CONCLUSIONS OF LAW

1.  Service connection for bladder cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1116, and 5107 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2005).

2.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1116, and 5107 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be allowed on a presumptive basis for 
certain conditions, such as prostate cancer, as a result of 
exposure to herbicides.  38 C.F.R. § 3.307.  In addition, the 
law also provides that, where a veteran served ninety days or 
more of active military service, and certain chronic 
disorders, including malignant tumors (cancer), become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran seeks service connection for bladder cancer and 
prostate cancer, claiming that these conditions are related 
to inservice exposure to herbicides in Vietnam.

As a matter of history, the Board notes that service medical 
records reveal no complaints or findings indicative of any 
inservice cancer or problems with the genito-urinary system.  
Cancer was not shown during service or for decades 
thereafter.  Post service medical records report a medical 
history noting that the veteran was seen with gross hematuria 
in November 2001.  Bladder cancer was diagnosed in the spring 
of 2002.  An enlarged prostate was noted on cytoscopic 
examination in March 2002.  An April 2002 CT scan of the 
abdomen showed a prostate gland with few calcifications.  The 
veteran underwent surgery (transurethral resection bladder 
tumor, or TURBT) in April 2002.  The diagnosis on the April 
2002 pathology report read as follows:  "moderate to poorly 
differentiated papillary and invasive transitional cell 
carcinoma showing focal superficial infiltration of the 
muscularis submitted as bladder tumor".  In May 2002, the 
veteran's doctor recommended radical cystoprostatectomy.  The 
veteran underwent this procedure in September 2002.  The 
October 2002 surgical pathology report noted that the 
veteran's prostate weighed 58 grams and was enlarged with a 
narrowed prostatic urethra.  Notes under microscopic 
description indicated that sections of prostatic tissue 
revealed mild nodular, glandular, and some fibromuscular 
hyperplastic transformations.  The diagnoses included 
accompanying hypertrophic prostate and seminal vesicles.  
Prostate cancer has never been diagnosed.       



Service connection for bladder cancer

While inservice exposure to herbicides (such as Agent Orange) 
is conceded due to the veteran's service in Vietnam, the 
Board notes, at the outset, that bladder cancer is not listed 
among the enumerated disorders presumed to be related to such 
exposure.  See 38 C.F.R. §§ 3.307 and 3.309.  Furthermore, 
bladder cancer was not shown during service or for decades 
thereafter.  As such, presumptive service connection for 
bladder cancer under 38 C.F.R. §§ 3.307 and 3.309 is not 
possible.  
 
As noted above, even if there is no entitlement to the 
presumption of service incurrence, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  To do so, however, there must be 
some medical evidence linking the veteran's bladder cancer to 
service.  See Hickson, supra.

From the time of separation in 1969 until 2001 or 2002, an 
interval of over 30 years, there is no evidence indicating 
any complaints or findings indicative of bladder cancer.  
Bladder cancer was diagnosed in 2002, and no medical 
professional has ever indicated that bladder cancer is 
related to any aspect of the veteran's period of service.  
Furthermore, no competent medical evidence has otherwise been 
presented to show a causal nexus between the veteran's period 
of service and the development of bladder cancer many years 
later.  While the veteran asserts that his bladder cancer is 
related to service, in cases such as this, where a medical 
diagnosis and competent medical evidence of causation are 
essential, the veteran's lay statements alone are not a 
sufficient basis upon which to grant service connection.  See 
Espiritu, supra.  The veteran's statements have been 
considered, but he is not competent to testify as to medical 
diagnosis or causation.

Without competent medical evidence indicating a link between 
bladder cancer and the veteran's period of service, service 
connection can not be granted for this condition.  The 
preponderance of the evidence is against the claim for 
service connection for bladder cancer, and it must be denied.       



Service connection for prostate cancer

As discussed above, prostate cancer is one of the enumerated 
disorders for which service connection may be presumed when 
that disorder is diagnosed in an Agent-Orange-exposed 
veteran.  While Agent Orange exposure is conceded due to the 
veteran's Vietnam service, there is no competent (medical) 
evidence of record that the veteran has, or ever had, 
prostate cancer.  The Board notes that after bladder cancer 
was diagnosed and the veteran underwent a TURBT, his 
physician recommended that he also undergo radical 
cystoprostatectomy, which he did in September 2002.  A 
thorough review of the records, however, did not reveal that 
prostate cancer was ever diagnosed.  Prior to the September 
2002 surgery, the records show an enlarged prostate with 
calcifications.  After the surgery, the October 2002 
pathology report did not show a diagnosis of prostate cancer.  
Notes on this report indicated that sections of prostatic 
tissue revealed mild nodular, glandular, and some 
fibromuscular hyperplastic transformations.  The diagnoses on 
the pathology report included accompanying hypertrophic 
prostate and seminal vesicles.  

In short, prostate cancer has never been diagnosed.  
Additionally, the veteran himself has not stated that he 
actually had prostate cancer, but rather, that he would have 
developed prostate cancer had he not undergone the surgery.  
Such speculation as to possible conditions that may develop 
is not a basis upon which to grant service connection.  
Without a diagnosis of prostate cancer, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307 and 3.309.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of prostate cancer, there is 
no basis for the grant of service connection for such 
disability.  A medical diagnosis of a current disability is 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, 
supra at 225.  In Brammer, it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where disability is present.  See 
also Gilpin, supra.  (service connection may not be granted 
unless a current disability exists).  The veteran does not 
currently have a diagnosis of prostate cancer, nor has he 
submitted any evidence to show that he has ever been 
diagnosed with such a condition.  The Court has held that 
there can be no valid claim without proof of a present 
disability.  Rabideau, supra.  

Without a diagnosis of prostate cancer, service connection 
can not be granted for this condition.  The preponderance of 
the evidence is against the claim for service connection for 
prostate cancer, and it must be denied.       

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
  
The notice requirements were met in this case by letters sent 
to the claimant in February 2003 and July 2003.  Those 
letters advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio, supra; 38 C.F.R. § 3.159(b) 
(2005).  The February and July 2003 letters essentially  told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, supra., at  v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 2006).  The claimant has 
not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, and has in fact provided additional arguments at 
every stage. 

The RO's February 2003 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The February and July 2003 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  The Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims addressed above.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the 
veteran was provided notice of the first three elements 
identified in Pelegrini by way of the February 2003 letter 
issued prior to initial AOJ adjudication in May 2003, he was 
not given specific notice of the 4th element, that he was to 
provide any evidence in her or his possession that pertains 
to the claims, until after that decision.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  Any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
full notice was not provided to the claimant prior to the 
initial AOJ adjudication in 2003, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claim was readjudicated and a SOC was provided to the 
veteran in June 2004.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  There is no indication that the veteran has had any 
relevant treatment at VA facilities.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the veteran does not have prostate cancer, and 
because there is no evidence that the veteran "suffered an 
event, injury or disease in service" that could have caused 
his bladder cancer.  His assertion that bladder cancer should 
be service-connected as related to inservice exposure to 
Agent Orange is inconsistent with existing regulations for 
Agent Orange presumptive disorders and he has provided no 
medical evidence showing how the condition is otherwise 
related to service.  Such assertions alone are insufficient 
to trigger VA's duty to provide an examination.  The Court 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See, 
e.g., Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under section 5103A 
to provide a claimant with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Service connection for bladder cancer is denied.

Service connection for prostate cancer is denied.


REMAND

The veteran has had erectile dysfunction since he underwent 
surgery in April and September 2002, and asserts that he is 
now entitled to special monthly compensation for loss of use 
of a creative organ.  While it would appear that the erectile 
dysfunction is related to surgery for bladder cancer (a 
nonservice-connected condition), additional evidence has been 
added to the file presenting an alternative cause.  In an 
August 2003 statement received in October 2003, the veteran's 
private doctor, Dr. SAR, MD, stated that the veteran's 
"Erectile dysfunction is due to diabetic condition."  The 
private doctor provided no rationale for this opinion.      

As the veteran is service-connected for diabetes mellitus, 
additional development is warranted to determine whether the 
veteran's erectile dysfunction is in any manner related to 
his service-connected diabetes mellitus.  The veteran should 
be asked to assist in obtaining records from his private 
physician that may support his claim, and he should be 
scheduled for a VA examination to determine the likely 
etiology of his erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that he should 
submit any evidence he has pertaining to 
his claim that he is entitled to special 
monthly compensation due to the loss of 
use of a creative organ on the basis that 
his erectile dysfunction is related to a 
service-connected condition.  Ask the 
veteran to complete a release authorizing 
VA to obtain any records or supporting 
opinions from Dr. SAR concerning the 
veteran's erectile dysfunction.  The RO 
should then request these records. 

2.  After any records are added to the 
claims file and/or sufficient time has been 
allowed for the veteran to respond, the RO 
should schedule the veteran for an 
appropriate examination to determine the 
nature and likely etiology of any erectile 
dysfunction.  The examiner should review 
the veteran's claims folder, noting the 
records relating to the veteran's surgery 
and the August 2003 statement from Dr. SAR.  
The examiner should specifically identify 
any erectile dysfunction and provide a 
medical opinion as to whether it is at 
least as likely as not that such disability 
is related to the veteran's only service-
connected disability, diabetes mellitus.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a complete rationale for any 
opinion given.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


